

116 HR 5781 IH: To amend title 38, United States Code, to make an individual who is eligible for educational assistance under chapter 33 of such title, transfers such educational assistance to a dependent, and fails to complete a service agreement, solely liable for any overpayment of such educational assistance.
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5781IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Bost (for himself and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make an individual who is eligible for educational
			 assistance under chapter 33 of such title, transfers such educational
			 assistance to a dependent, and fails to complete a service agreement,
			 solely liable for any overpayment of such educational assistance.
	
		1.Sole liability for transferred educational assistance by an individual who fails to complete a
 service agreementSection 3319(i) of title 38, United States Code, is amended— (1)in paragraph (1)—
 (A)by striking In the event and inserting Subject to paragraph (2), in the event; and (B)by inserting of this title after section 3685;
 (2)in subparagraph (A) of paragraph (2)— (A)in the heading, by striking In general and inserting Sole liability; and
 (B)by inserting for which the individual shall be solely liable to the United States for the amount of the overpayment for purposes of section 3685 of this title before the period at the end; and
 (3)in subparagraph (B) of paragraph (2)— (A)in the matter preceding clause (i), by striking Subparagraph (A) shall not apply and inserting Neither the individual nor the dependent shall be liable to the United States for the amount of the overpayment for purposes of section 3685 of this title; and
 (B)in clause (ii), by inserting of this title after section 3311(c)(4). 